— By decision dated October 10, 1985 and order entered December 2, 1985, the motion to dismiss the appeal was granted by default. Motion by appellants granted, without costs, and order entered December 2, 1985 vacated and decision dated October 10, 1985 rescinded. Motion to dismiss appeal granted, without costs, on the ground that the decision sought to be appealed is interlocutory. It is noted that the Board’s nonfinal decision may be reviewed upon the appeal from the final determination (Matter of Huffman v Lake City Contr. Corp., 74 AD2d 989). Mahoney, P. J., Kane, Main, Casey and Harvey, JJ., concur.